Case: 17-10717      Document: 00514507501         Page: 1    Date Filed: 06/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 17-10717                      June 11, 2018
                                                                       Lyle W. Cayce
MICHEL MULLEN; BJ 400XP INCORPORATED,                                       Clerk


              Plaintiffs - Appellants

v.

JPMORGAN CHASE BANK, N.A.; CHASE EQUIPMENT FINANCE
INCORPORATED; CHASE EQUIPMENT LEASING INCORPORATED,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-1525


Before JOLLY, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs, oral
arguments and record. Having done so, we find no abuse of discretion nor
misapplication of the factors underlying the district court’s discretionary
decision to dismiss this declaratory judgment action. See St. Paul Ins. Co. v.
Trejo, 39 F.3d 585 (5th Cir. 1994); Sherwin-Williams Co. v. Holmes County,
343 F.3d 383, 390 (5th Cir. 2003) (“The Fifth Circuit uses the Trejo factors to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10717    Document: 00514507501     Page: 2   Date Filed: 06/11/2018



                                 No. 17-10717
guide a district court’s exercise of discretion to accept or decline jurisdiction
over a declaratory judgment suit.”). AFFIRMED.




                                       2